Case 18-10601-MFW   Doc 1770-1   Filed 11/26/18   Page 1 of 5




                    Exhibit A
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc1770-1
                                      216 Filed
                                            Filed04/13/18
                                                  11/26/18 Page
                                                            Page1 2ofof4 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                             :
In re:                                                       : Chapter 11
                                                             :
THE WEINSTEIN COMPANY HOLDINGS                               : Case No. 18-10601 (MFW)
LLC, et al.,                                                 :
                                                             : Jointly Administered
                                            1
                                  Debtors.                   :
-------------------------------------------------------------x

    NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF EXECUTORY
         CONTRACTS OR UNEXPIRED LEASES AND CURE AMOUNTS

         PLEASE TAKE NOTICE THAT:

        1.     The above-captioned debtors (collectively, the “Debtors”) each filed a voluntary
petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the “Court”) on
March 19, 2018 (the “Petition Date”).

        2.     On the Petition Date, the Debtors filed a motion [Docket No. 8] (the “Bidding
Procedures Motion”)2 with the Court seeking entry of the Bidding Procedures Order. On April
6, 2018, the Court entered the Bidding Procedures Order [Docket No. 190] that, among other
things, approved (a) the Bidding Procedures pursuant to which the Debtors will solicit and select
the highest and otherwise best offer for the sale (the “Sale”) of substantially all or a portion of
the Debtors’ Assets, (b) the form and manner of notice related to the Sale, (c) the procedures for
the assumption and assignment of executory contracts and unexpired leases in connection with
the Sale, including notice of proposed cure amounts (the “Assumption and Assignment
Procedures”) and (d) scheduled the hearing (the “Sale Hearing”) to enter an order approving
the Sale to the Stalking Horse Bidder or such other Successful Bidder (the “Sale Order”) for
May 8, 2018 at 11:30 a.m. (Eastern Daylight Time).

       3.     Upon the closing of the Sale, the Debtors intend to assume and assign to the
Successful Bidder certain Contracts and Leases. A schedule listing the Contracts and Leases that
may potentially be assumed and assigned as part of the Sale is attached hereto as Exhibit 1 (the

1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing
agent at http://dm.epiq11.com/twc.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures Motion or the Bidding Procedures Order, as applicable.




RLF1 19133411v.1
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc1770-1
                                      216 Filed
                                            Filed04/13/18
                                                  11/26/18 Page
                                                            Page2 3ofof4 5



“Contracts Schedule”) and may also be viewed free of charge on the Debtors’ case information
website, located at http://dm.epiq11.com/twc (the “Case Management Website”), or can be
requested by e-mail at TWC@epiqglobal.com. In addition, the Cure Amounts, if any, necessary
for the assumption and assignment of such Contracts and Leases are also set forth on the
Contracts Schedule. Each Cure Amount listed on the Contracts Schedule represents all
liabilities of any nature of the Debtors arising under a Contract or Lease as of the Assumption
Objection Date.

       4.      YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
IDENTIFIED AS A COUNTERPARTY TO A CONTRACT OR LEASE THAT MAY BE
ASSUMED AND ASSIGNED AS PART OF THE SALE. Under the terms of the Assumption
and Assignment Procedures, unless otherwise provided in the Successful Bidder’s Asset
Purchase Agreement (as defined in the Bidding Procedures), at any time prior to the date of
closing of the Sale, the Debtors and/or Successful Bidder may (a) remove a Contract or Lease
from the Contracts Schedule or (b) modify the previously-stated Cure Amount associated with
any Contract or Lease. The presence of a Contract or Lease listed on Exhibit 1 attached hereto
does not constitute an admission that such Contract or Lease is an executory contract or
unexpired lease or that such Contract or Lease will be assumed and assigned as part of the
Sale. The Debtors reserve all of their rights, claims and causes of action with respect to the
Contracts and Leases listed on Exhibit 1 attached hereto.

        5.      Pursuant to the Assumption and Assignment Procedures, objections to the
proposed assumption and assignment of a Contract or Lease (an “Assumption and Assignment
Objection”), including any objection relating to the Cure Amount or adequate assurance of the
Stalking Horse Bidder’s future ability to perform, must (a) be in writing, (b) comply with the
Bankruptcy Code, Bankruptcy Rules and Local Rules, (c) state, with specificity, the legal and
factual bases thereof, including, if applicable, the Cure Amount that the Counterparty believes is
required to cure defaults under the relevant Contract or Lease, (d) be filed by no later than April
30, 2018, at 4:00 p.m. (Eastern Daylight Time) and (e) be served on (1) proposed co-counsel to
the Debtors, Cravath, Swaine & Moore LLP, Worldwide Plaza, 825 Eighth Avenue, New York,
New York 10019, Attn: Paul H. Zumbro, pzumbro@cravath.com, George E. Zobitz,
jzobitz@cravath.com, and Andrew Elken, aelken@cravath.com, (2) proposed co-counsel for the
Debtors, Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street,
Wilmington, Delaware 19801, Attn: Mark D. Collins, collins@rlf.com, and Paul N. Heath,
heath@rlf.com, (3) co-counsel to the Stalking Horse Bidder, Akin Gump Strauss Hauer & Feld
LLP, 1 Bryant Park, New York, New York 10036, Attn: Stephen B. Kuhn,
skuhn@akingump.com, and Meredith A. Lahaie, mlahaie@akingump.com, (4) co-counsel to the
Stalking Horse Bidder, Pepper Hamilton LLP, Hercules Plaza, Suite 5100, 1313 N. Market
Street, Wilmington, Delaware 19899, Attn: Davis Stratton, strattod@pepperlaw.com and David
Fournier, fournierd@pepperlaw.com, (5) co-counsel to the Pre-Petition Agent, Sidley Austin
LLP, 555 West Fifth Street, Los Angeles, California 90013, Attn: Jennifer C. Hagle,
jhagle@sidley.com, (6) co-counsel to the Pre-Petition Agent, Young Conaway Stargatt & Taylor,
LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert S.
Brady, rbrady@ycst.com, (7) proposed counsel to the Committee, (a) Pachulski Stang Ziehl &
Jones LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067, Attn: James I.
Stang, jstang@pszjlaw.com, and (b) Pachulski Stang Ziehl & Jones LLP, 919 North Market
Street, 17th Floor, P.O. Box 8705, Wilmington, Delaware 19899, Attn: Bradford J. Sandler,

                                                2
RLF1 19133411v.1
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc1770-1
                                      216 Filed
                                            Filed04/13/18
                                                  11/26/18 Page
                                                            Page3 4ofof4 5



bsandler@pszjlaw.com, and (8) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware, 19801, Attn: Jane M. Leamy, Jane.M.Leamy@usdoj.gov, and Hannah
Mufson McCollum, Hannah.McCollum@usdoj.gov (collectively, the “Assumption and
Assignment Objection Notice Parties”). In the event that any previously-stated Cure Amount
are modified, the Debtors will promptly serve a Supplemental Assumption and Assignment
Notice, by overnight mail and, if known, e-mail, on the applicable Counterparty.

       6.      Adequate assurance of future performance information for the Stalking Horse
Bidder is available by contacting counsel to the Stalking Horse Bidder using the contact
information set forth in paragraph 5 above and /or counsel to the Debtors.

       7.     If, following the Auction, the Stalking Horse Bidder is not the Successful Bidder,
then the Debtors will (a) file the Notice of Auction Results, which will, among other things,
include the identity of the Successful Bidder, (b) post such notice on the Case Management
Website, and (c) serve such notice on each Counterparty then identified on the Contracts
Schedule. Each such Counterparty will then have an opportunity to object to the ability of such
Successful Bidder to provide adequate assurance of future performance with respect to such
Counterparty’s Contract or Lease (a “Post-Auction Objection”). Any Post-Auction Objection
must be made at the time of the Sale Hearing, or May 8, 2018, at 11:30 a.m. (Eastern Daylight
Time).

       8.     The Court will hear and determine any Assumption and Assignment Objections
and Post-Auction Objections at the Sale Hearing or such other date that the Debtors, in
consultation with the Successful Bidder, shall determine in their discretion (subject to the Court’s
calendar).

          CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

UNLESS YOU FILE AN OBJECTION TO THE CURE AMOUNT AND/OR THE
ASSUMPTION OR ASSIGNMENT OF YOUR CONTRACT OR LEASE IN ACCORDANCE
WITH THE INSTRUCTIONS AND DEADLINES SET FORTH HEREIN, YOU SHALL BE
(A) BARRED FROM OBJECTING TO THE CURE AMOUNT SET FORTH ON EXHIBIT
1, (B) ESTOPPED FROM ASSERTING OR CLAIMING ANY CURE AMOUNT AGAINST
THE DEBTORS, THE STALKING HORSE BIDDER OR SUCH OTHER SUCCESSFUL
BIDDER THAT IS GREATER THAN THE CURE AMOUNT SET FORTH ON EXHIBIT 1
ARISING ON OR PRIOR TO THE ASSUMPTION OBJECTION DATE AND (C) DEEMED
TO HAVE CONSENTED TO THE ASSUMPTION AND/OR ASSIGNMENT OF YOUR
CONTRACT OR LEASE.

                       OBTAINING ADDITIONAL INFORMATION

       Copies of the Bidding Procedures Motion, the Bidding Procedures and the Bidding
Procedures Order, as well as all related exhibits, including the Stalking Horse Agreement and all
other documents filed with the Court, are available free of charge on the Case Management
Website or can be requested by e-mail TWC@epiqglobal.com.




                                                 3
RLF1 19133411v.1
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc1770-1
                                      216 Filed
                                            Filed04/13/18
                                                  11/26/18 Page
                                                            Page4 5ofof4 5



Dated: April 13, 2018
       Wilmington, Delaware       /s/ Joseph C. Barsalona II
                                  RICHARDS, LAYTON & FINGER, P.A.
                                  Mark D. Collins (No. 2981)
                                  Paul N. Heath (No. 3704)
                                  Zachary I. Shapiro (No. 5103)
                                  Joseph C. Barsalona II (No. 6102)
                                  Brett M. Haywood (No. 6166)
                                  One Rodney Square
                                  920 North King Street
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 651-7700
                                  Facsimile: (302) 651-7701

                                  - and -

                                  CRAVATH, SWAINE & MOORE LLP
                                  Paul H. Zumbro (admitted pro hac vice)
                                  George E. Zobitz (admitted pro hac vice)
                                  Karin A. DeMasi (admitted pro hac vice)
                                  Worldwide Plaza
                                  825 Eighth Avenue
                                  New York, NY 10019
                                  Telephone: (212) 474-1000
                                  Facsimile: (212) 474-3700

                                  Proposed Attorneys for the
                                  Debtors and Debtors in Possession




                                            4
RLF1 19133411v.1
